UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 46 Board Members Information 50 Officers of the Fund 53 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the 12-month period from November 1, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2015 through October 31, 2016, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers of Mellon Capital Management Corporation, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2016, Dreyfus Strategic Beta Emerging Markets Equity Fund’s Class A shares produced a total return of 11.80%, Class C shares returned 11.11%, Class I shares returned 12.19%, and Class Y shares returned 12.19%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”), produced a 9.27% total return. 2 Emerging stock markets delivered solidly positive returns during the reporting period amid changing global economic and geopolitical conditions. The fund outperformed its benchmark, in part due to strong security selections in the energy and materials sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of companies organized or with their principal place of business, or a majority of assets or business, in emerging market countries. The fund’s portfolio managers use a proprietary methodology designed to rank and select stocks of emerging markets companies based on fundamental company information. The portfolio managers employ a “strategic beta” strategy to select and weight stocks for the fund’s portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers handle risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Improved Sentiment Bolstered Emerging Markets Emerging markets struggled with various global economic headwinds early in the reporting period. Concerns regarding an economic slowdown in China, falling commodity prices, and a strengthening U.S. dollar undermined investor sentiment toward developing nations in the Asia/Pacific region. Meanwhile, natural resources exporters in Latin American economies struggled with low commodity prices, and the region’s largest economy, Brazil, saw recessionary conditions amid intensifying government scandals. These developments drove the MSCI EM Index sharply lower between the beginning of the reporting period and late January 2016. The remainder of the reporting period saw dramatic reversals of these trends. Commodity prices strengthened in response to improving Chinese economic prospects, and many emerging-markets currencies gained value against the U.S. dollar. Economic reforms made progress in developing countries such as India and Indonesia. Brazil saw a change in government after the former president was impeached on corruption charges. Although the United Kingdom’s vote to leave the European Union in June and a failed coup in Turkey in August fueled concerns about global instability, the MSCI EM Index rose substantially from its earlier lows to end the reporting period with impressive gains. 3 DISCUSSION OF FUND PERFORMANCE (continued) Energy and Materials Stocks Bolstered Fund Results The fund’s strong performance compared to its benchmark was driven, in part, by the success of our quantitative investment process in the rebounding energy sector. Most notably, an overweighted position in South Korean oil refiner SK Innovation fared well when investors anticipated that higher operating margins would boost earnings, and energy producer Petróleo Brasileiro benefited from higher oil prices and an appreciating Brazilian real. In the materials sector, Brazilian metals-and-mining company Vale gained value as commodity prices recovered. On the other hand, the fund’s relative performance was constrained to a degree by its holdings in the consumer discretionary sector, where Korean electronics products maker LG Electronics struggled with adverse currency fluctuations and a generally weak local stock market. Results from the information technology sector were undermined by disappointments such as underweighted exposure to Chinese Internet company Tencent Holdings, which advanced as its social media platform gained popularity. In other areas, Greek financial institution Eurobank Ergasias was hurt by negative interest rates in the Eurozone. Maintaining a Disciplined Investment Process Despite recent gains posted by many emerging market equities, the asset class has remained attractively valued compared to other segments of the global stock market. As investor sentiment and the global economic environment continue to improve, companies that can grow their earnings appear likely to support richer valuations. On the other hand, uncertainty surrounding future U.S. fiscal and monetary policies could dampen business conditions for emerging-markets companies over the near term. While our investment process does not directly consider macroeconomic influences, we believe that its emphasis on value, quality, and momentum positions it well for the months ahead. As of the end of the reporting period, we have identified slightly more opportunities meeting our criteria in the energy and utilities sectors, and slightly fewer in the financials and consumer discretionary sectors. November 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, Africa, Asia, and the Middle East. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund Class A shares, Class C shares, Class I shares, and Class Y shares, and the Morgan Stanley Capital International Emerging Markets Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Strategic Beta Emerging Markets Equity Fund on 9/15/14 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a free-float-adjusted, market-capitalization weighted index designed to measure the equity performance of emerging market countries in Africa, Asia, Europe, Latin America and the Middle East. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 10/31/16 Inception Date 1 Year From Inception Class A shares with maximum sales charge (5.75%) 9/15/14 5.33% -6.42% without sales charge 9/15/14 11.80% -3.79% Class C shares with applicable redemption charge † 9/15/14 10.11% -4.48% without redemption 9/15/14 11.11% -4.48% Class I shares 9/15/14 12.19% -3.53% Class Y shares 9/15/14 12.19% -3.53% Morgan Stanley Capital International Emerging Markets Index 8/31/14 9.27% -5.98% †† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 8/31/14 is used as the beginning value on 9/15/14. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
